 1 MCGREGOR W. SCOTT
   United States Attorney
 2 MARK J. MCKEON
   KURT A. DIDIER
 3 Assistant United States Attorneys
   2500 Tulare Street, Suite 4401
 4 Fresno, CA 93721
   Telephone: (559) 497-4000
 5 Facsimile: (559) 497-4099
 6 Attorneys for Plaintiff
   United States of America
 7
 8
                                IN THE UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                           Case No.: 1:16-CR-00081-LJO-SKO

12                                Plaintiff,             STIPULATION RE PAYMENT OF
                                                         CRIMINAL MONETARY PENALTIES;
13                         v.                            AND ORDER THEREON

14   MARK MERRILL REYNOLDS,

15                               Defendant.

16
17          Plaintiff United States and defendant Mark Merrill Reynolds (the Parties) stipulate to
18 Defendant’s payment of the criminal monetary penalties imposed against him in this case based on the
19 following grounds:
20          1.     The Court sentenced Defendant on October 22, 2018. ECF No. 61. The Judgment and
21 Commitment ordered him to pay a $100 special assessment and a $221,000 fine. ECF No. 63, filed
22 October 26, 2018.
23          2.     In their Plea Agreement filed May 3, 2018, the Parties agreed Defendant will pay a $100
24 special assessment and a $220,971.11 criminal fine. ECF No. 42. Defendant further agreed that the
25 Court can order payment of the fine to the United States District Court clerk of court from the monies
26 contained in four bank accounts seized earlier in the case (the Bank Accounts). Id. The Bank Accounts
27 total $220,971.11, meaning Defendant owes $28.89 towards the fine and $100 for the assessment.
28 Defendant agrees to pay the clerk of court $128.89 as provided below.
     STIPULATION RE
     PAYMENT; ORDER                                  1
30
 1          3.     The Bank Accounts were seized on or about May 15, 2014, following the Tulare County

 2 Superior Court’s issuance of an order upon the California Department of Insurance’s seizure warrant.
 3 The seizure order affects accounts at the Bank of the West and Bank of America in the approximate

 4 amounts and as described as follows:
 5                 A.      $182,611.57 held in Bank of the West account *8437 in the name of Ben-E-Lect;

 6                 B.      $4,762.82 held in Bank of the West account *6142 in the name of Ben-E-Lect;

 7                 C.      $18,690.28 held in Bank of America account *8768 in the name of Ben-E-Lect;

 8 and
 9                 D.      $14,906.44 held in Bank of America account *0650 in the names of Mark M.

10 Reynolds and M.R.
11          4.     The seizure order also affects safe deposit box No. 305 at the Bank of America.

12          5.     The California Department of Insurance subsequently referred its investigation to the

13 Federal Bureau of Investigation, which resulted in this prosecution and judgment.
14          6.      Both Bank of the West and Bank of America confirm they are holding the Bank

15 Accounts identified above. The Parties agree, based upon their Plea Agreement and this stipulation, that
16 the Court can and should order the Bank of the West and Bank of America to liquidate and pay the Bank
17 Accounts balances to the clerk of court as stated more specifically in the accompanying order. Further,
18 that Defendant shall pay $128.89 to the clerk of court also as stated in the accompanying order.
19          7.     The safe deposit box contents do not have any monetary value, are not necessary to

20 implementation of the Plea Agreement or satisfaction of the judgment and, accordingly, the United
21 States does not object to the release of Bank of America deposit box No. 305 back to its account holder.
22                                                      Respectfully submitted,

23 FOR THE UNITED STATES:                               MCGREGOR W. SCOTT
24                                                      United States Attorney

25 Dated: October 31, 2018                       By:    /s/ Mark J. McKeon
                                                        MARK J. MCKEON
26                                                      KURT A. DIDIER
                                                        Assistant United States Attorneys
27
28
     STIPULATION RE
     PAYMENT; ORDER                                 2
30
 1 FOR DEFENDANT MARK MERRILL REYNOLDS:
 2
     Dated: ____11-14___, 2018     By:      /s/ Mark Merrill Reynolds
 3                                          MARK MERRILL REYNOLDS
 4                                          Defendant, individually and on behalf of
                                            BEN-E-LECT
 5
 6 Dated: ____11-14___, 2018       By:      /s/ Marilyn Reynolds
                                            MARILYN REYNOLDS
 7
 8
     APPROVED AS TO FORM AND CONTENT:       ROGER TAYLOR NUTTALL
 9
10
     Dated: _____11-14__, 2018     By:      /s/ Roger Taylor Nuttall
11                                          ROGER TAYLOR NUTTALL
                                            Attorney for defendant MARK M. REYNOLDS
12                                          individually, and on behalf of BEN-E-LECT
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     STIPULATION RE
     PAYMENT; ORDER                     3
30
 1
 2                                                  ORDER

 3          The Court, having reviewed the court files and the Parties’ Stipulation re Payment of Criminal

 4 Monetary Penalties (the Stipulation), and good cause appearing therefrom, hereby APPROVES the
 5 Stipulation. Accordingly, IT IS ORDERED, ADJUDGED AND DECREED as follows:
 6          1.      Within fifteen days from the date this order is filed, Bank of the West shall liquidate the

 7 accounts ending in *8437 and *6142, held under the name Ben-E-lect, and pay to the clerk of court the
 8 total sum of $187,375.39.
 9          2.      Within fifteen days from the date this order is filed, Bank of America shall liquidate the

10 accounts ending in *8768 and *0650, held under the names Ben-E-Lect, and Mark M. Reynolds and
11 M.R., respectively, and pay to the clerk of court the total sum of $33,596.72.
12          3.      Within fifteen days from the date this order is filed, defendant Mark M. Reynolds shall

13 pay the clerk of court $128.89.
14          4.      Bank of the West, Bank of America, and Defendant (the Payers) shall make their checks

15 payable to the “Clerk of Court,” and state on the checks “1:16-CR-00081-LJO-SKO.” The Payers shall
16 mail or deliver their payment to the Office of the Clerk, United States District Court, Eastern District of
17 California, 2500 Tulare Street, Room 1501 Fresno, CA 93721. If delivered by mail, the Payers shall
18 include a self-addressed, stamped envelope with the payment if they desire a payment receipt.
19          5.      Upon receipt, the clerk of court shall apply the payments to the criminal monetary

20 penalties ordered in the Judgment and Commitment, in accordance with the Schedule of Payments stated
21 therein.
22
        IT IS SO ORDERED.
23
24      Dated:     November 16, 2018                        /s/ Lawrence J. O’Neill _____
                                                   UNITED STATES CHIEF DISTRICT JUDGE
25
26
27
28
     STIPULATION RE
     PAYMENT; ORDER                                   4
30
